PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Comstedt et al.
Application No. 15/906,618
Filed: 27 Feb 2018
For: MUTANT FRAGMENTS OF OSPA AND METHODS AND USES RELATING THERETO
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 CFR 1.182 filed October 27, 2021, to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137(a) filed 
October 27, 2021 to revive the above identified application.  

The petition pursuant to 37 CFR 1.182 is GRANTED.

The requisite $420.00 for the petition to expedite processing under 37 CFR 1.182 submitted on October 27, 2021 has been accepted.

The petition pursuant to 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before 
October 26, 2021, as required by the Notice of Allowance and Fee(s) Due mailed July 26, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on October 27, 2021. The Office did not mail a Notice of Abandonment.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the issue fee in the amount of $1200.00; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 









/JOANNE L BURKE/Lead Paralegal Specialist, OPET